
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 776
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2012
			Mr. Turner of New
			 York submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing and commemorating the
		  importance of Federal law enforcement officers to United States national
		  security and counter-terrorism efforts.
	
	
		Whereas the well-being of all citizens of the United
			 States is preserved and enhanced as a direct result of the vigilance and
			 dedication of Federal law enforcement officers;
		Whereas Federal law enforcement officers are highly
			 trained and dedicated men and women, committed to protecting liberty, public
			 safety, and the security of the United States from both foreign and domestic
			 threats;
		Whereas Federal law enforcement officers, such as FBI
			 Special Agents, serve their country both domestically and overseas in the
			 effort to identify and thwart criminals and terrorists plotting to harm the
			 United States and the American people, in much the same manner as the United
			 States Armed Forces;
		Whereas Federal law enforcement officers are engaged in
			 activities that include dignitary protection, criminal investigation, homeland
			 security, border security, intelligence gathering, and fighting waste, fraud,
			 and abuse;
		Whereas counter-intelligence and counter-terrorism are a
			 central part of the missions of Federal law enforcement agencies since the
			 deplorable terrorist attacks on September 11, 2001; and
		Whereas on the solemn anniversary of the September 11th
			 attacks, it is important to recognize the unique skills of, and the importance
			 of the work done by, Federal law enforcement officers: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes and
			 acknowledges the dedication and sacrifices made by Federal law enforcement
			 officers who are an essential part of enhancing the security of the United
			 States;
			(2)recognizes that
			 Federal law enforcement officers, like the United States Armed Forces, are an
			 essential part of protecting the United States from terrorist and criminal
			 threats; and
			(3)calls on the
			 people of the United States to recognize both the importance of Federal law
			 enforcement officers and the sacrifices that these officers and their families
			 make to help protect and defend the United States.
			
